DETAILED ACTION
This Office Action is in response to Applicant’s Arguments filed on August 24, 2022 for Application # 17/163,278 filed on January 29, 2021 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-20 are pending, of which claims 1-20 are rejected under 35 U.S.C. 103.

Claim 18 is amended.
No claims are cancelled.
No claims are newly added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Indyk et al. US 2019/0018692 A1 (hereinafter ‘Indyk’) in view of Yee et al. US 9,129,227 B1 (hereinafter ‘Yee’).

As per claim 1, Indyk disclose, A method for performing a targeted search (Indyk: paragraph 0127: disclose a user query and user profile data, where using profile data is considered as targeted search) based on user interests (Indyk: paragraph 0011: disclose to determine a query intent ‘interest’), the method comprising: 
receiving a user identifier for a user (Indyk: paragraph 0062 and Fig. 7, Element 703: disclose receive user profile and paragraph disclose user file includes user’s name ‘user identifier’, a date of birth, an address among others, there are considered as user identifier);
retrieving a user embedding based on the user identifier, the user embedding created according to one or more user interests (Indyk: paragraph 0128 and paragraph 0129: disclose extracting user query intent that includes characteristics. Examiner equates characteristics to embedding under BRI guidelines. However, examiner would also discuss user embedding in second art below); 
identifying a set of document embeddings from a plurality of document embeddings based on the user embedding (Indyk: paragraph 0131 and Fig. 7 Element 711: disclose extract content data store that are similar to characteristics of the user query based on the query intent), each document embedding of the set of document embeddings determined to be within a first distance of the user embedding (Indyk: paragraph 0078: disclose identifying the content data based on nearest neighbor methods, distance based methods, which is equated to first distance);
generating a ranking for each document embedding of the set of document embeddings, wherein the ranking for each document embedding of the set of document embeddings is based on the user embedding (Indyk: paragraph 0078: disclose highest relevant topics ‘set of documents’ for the content items by ranking, sorting and comparing the topic relevance scores); and 
recommending to the user at least one document based on the ranking for each document embedding of the set of document embeddings (Indyk: paragraph 0078: disclose ranking and paragraph 0133: disclose providing the personalized content to the user query).
It is noted, however, Indyk did not specifically detail the aspects of
retrieving a user embedding based on the user identifier, the user embedding created according to one or more user interests as recited in claim 1.
On the other hand, Yee achieved the aforementioned limitations by providing mechanisms of
retrieving a user embedding based on the user identifier, the user embedding created according to one or more user interests (Yee: Col 11 Lines 16-21: disclose modeling ‘retrieved’ user interests using latent embedding).
Indyk and Yee are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Searching Systems”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the systems of Indyk and Yee because they are both directed to searching system and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Yee with the method described by Indyk in order to solve the problem posed.
The motivation for doing so would have been in generating a model of user interests based on the plurality of topics (Yee: Abstract).
Therefore, it would have been obvious to combine Yee with Indyk to obtain the invention as specified in instant claim 1.

As per claim 2, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Indyk disclose, wherein the plurality of document embeddings and the user embedding are within a same semantic space (Indyk: paragraph 0071: disclose natural language processing algorithm of the self-help content data are representative of the meaning of the self-help content data. Examiner reviewed specification paragraph 0022).

As per claim 3, most of the limitations of this claim have been noted in the rejection of claims 1 and 2 above. 
It is noted, however, Indyk did not specifically detail the aspects of
generating the ranking for each document embedding of the set of document embeddings using a machine learning model, the machine learning model ranking each document embedding of the set of document embeddings based on one or more of relevancy, novelty, and diversity as recited in claim 3.
On the other hand, Yee achieved the aforementioned limitations by providing mechanisms of
generating the ranking for each document embedding of the set of document embeddings using a machine learning model, the machine learning model ranking each document embedding of the set of document embeddings based on one or more of relevancy, novelty, and diversity (Yee: Col 12 Lines 37-67: disclose machine learning model of ranking of the content ‘document’ based on relevancy. Examiner argues that only one of the three are to be taught).

As per claim 4, most of the limitations of this claim have been noted in the rejection of claims 1, 2 and 3 above. 
It is noted, however, Indyk did not specifically detail the aspects of
generating, via the machine learning model, the user embedding based on received indications of user characteristics, user interests, and user actions specific to the user, 
wherein the user interests indicate one or more topics of interest to the user and one or more topics that are not of interest to the user, and 
wherein the user actions are based on one or more previous documents viewed by the user as recited in claim 4.
On the other hand, Yee achieved the aforementioned limitations by providing mechanisms of
generating, via the machine learning model, the user embedding based on received indications of user characteristics, user interests, and user actions specific to the user (Yee: Col 1 Lines 39-43: disclose user interests are model implements a machine learning techniques), 
wherein the user interests indicate one or more topics of interest to the user and one or more topics that are not of interest to the user (Yee: col 9 lines 14-26: disclose interest weight greater than a particular threshold value, where examiner argues that the topics over threshold value are of interest to the user and below the threshold are of not interested to the user), and 
wherein the user actions are based on one or more previous documents viewed by the user (Yee: Col 13 Lines 22-31: disclose previously accessed by the user and ranked lower).

As per claim 5, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, Indyk did not specifically detail the aspects of
extracting location and content information from a document; 
providing the location and content information for the document to a machine learning model; 
generating, via the machine learning model, a document embedding specific to the document; and 
adding the document embedding to the plurality of document embeddings as recited in claim 5.
On the other hand, Yee achieved the aforementioned limitations by providing mechanisms of
extracting location and content information from a document (Yee: col 11 Lines 49-51: disclose location of the topics ‘document’ are used, which implies that location is extracted); 
providing the location and content information for the document to a machine learning model (Yee: col 11 Lines 34-46: disclose embeds data items are trained and learned); 
generating, via the machine learning model, a document embedding specific to the document (Yee: Col 1 Lines 58-62: disclose generate a model for user interests wherein the model implements a machine learning techniques); and 
adding the document embedding to the plurality of document embeddings (Yee: Col 5 Lines 23-28: disclose stored with metadata of each content item and stored in a separate database).

As per claim 6, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Indyk disclose, causing the recommended at least one document to be displayed at an output device associated with the user (Indyk: Fig 10: disclose displaying the document on the user device, which is a phone).

As per claim 7, most of the limitations of this claim have been noted in the rejection of claims 1 and 6 above. In addition, Indyk disclose, receiving an indication that a user selected the recommended at least one document displayed to the output device (Indyk: paragraph 0062: disclose system tracking navigation behavior, which is equated to an indication of selected document).
It is noted, however, Indyk did not specifically detail the aspects of
generating another user embedding based on the received indication; 
identifying a second set of document embeddings from the plurality of document embeddings based on the another user embedding; 
generating a ranking for each document embedding of the second set of document embeddings, wherein the ranking for each document embedding of the second set of document embeddings is based on the another user embedding; and
recommending to the user at least one document based on the ranking for each document embedding of the second set of document embeddings as recited in claim 7.
On the other hand, Yee achieved the aforementioned limitations by providing mechanisms of
generating another user embedding based on the received indication (Yee: Col 7 Lines 28-33: disclose indication that the user watches the content item); 
identifying a second set of document embeddings from the plurality of document embeddings based on the another user embedding (Yee: Col 7 Lines 54-60: disclose group of users to determine the subset of topics); 
generating a ranking for each document embedding of the second set of document embeddings, wherein the ranking for each document embedding of the second set of document embeddings is based on the another user embedding (Yee: Col 12 Lines 37-67: disclose machine learning model of ranking of the content ‘document’ based on relevancy. Examiner argues that this limitation is redoing what has done before when the method is performed on the first set of documents based on the user interactions); and
recommending to the user at least one document based on the ranking for each document embedding of the second set of document embeddings (Yee: Col 12 Lines 37-67: disclose machine learning model of ranking of the content ‘document’ based on relevancy).

As per claim 8, Indyk disclose, A system for performing a targeted search based on user interests, the system comprising: a processor; memory including instructions, which when executed by the processor, cause the processor to (Indyk: paragraph 0149: disclose a laptop computer): remaining limitations in this claim 8 are similar to the limitations in claim 1. Therefore, examiner rejects these remaining limitations under the same rationale as limitations rejected under claim 1.

As per claim 9, limitations of this claim are similar to claim 6. Therefore, examiner rejects claim 9 limitations under the same rationale as claim 6.

As per claim 10, limitations of this claim are similar to claim 7. Therefore, examiner rejects claim 10 limitations under the same rationale as claim 7.

As per claim 11, limitations of this claim are similar to claim 3. Therefore, examiner rejects claim 11 limitations under the same rationale as claim 3.

As per claim 12, limitations of this claim are similar to claim 4. Therefore, examiner rejects claim 12 limitations under the same rationale as claim 4.

As per claim 13, most of the limitations of this claim have been noted in the rejection of claims 8 and 10 above. In addition, Indyk disclose, receive a user identifier (Indyk: paragraph 0062 and Fig. 7, Element 703: disclose receive user profile and paragraph disclose user file includes user’s name ‘user identifier’, a date of birth, an address among others, there are considered as user identifier); and retrieve a user profile based on the user identifier, the user profile including the user embedding (Indyk: paragraph 0131 and Fig. 7 Element 711: disclose extract content data store that are similar to characteristics of the user query based on the query intent).

As per claim 14, most of the limitations of this claim have been noted in the rejection of claims 8 and 10 above. 
It is noted, however, Indyk did not specifically detail the aspects of
receive, for a plurality of documents associated with the set of document embeddings, user interest information from a plurality of users; and identify a subset of the set of document embeddings based on the user interest information from the plurality of users matching user interest information for the user, wherein the recommended at least one document is based on the subset of the set of document embeddings as recited in claim 14.
On the other hand, Yee achieved the aforementioned limitations by providing mechanisms of
receive, for a plurality of documents associated with the set of document embeddings, user interest information from a plurality of users; and identify a subset of the set of document embeddings based on the user interest information from the plurality of users matching user interest information for the user, wherein the recommended at least one document is based on the subset of the set of document embeddings (Yee: Col 7 Lines 50-61: disclose user interest to a similar interests to a group of users and recommendation can be determined from these users interests).
.

As per claim 15, Indyk disclose, A computer storage medium (Indyk: paragraph 0064: disclose storage memory) including instructions, which when executed by a processor, cause the processor to: Page 43 of 46MS 409289-US-NPremaining limitations in this claim 15 are similar to the limitations in claim 1. Therefore, examiner rejects these remaining limitations under the same rationale as limitations rejected under claim 1.

As per claim 16, limitations of this claim are similar to claim 2. Therefore, examiner rejects claim 16 limitations under the same rationale as claim 2.

As per claim 17, limitations of this claim are similar to claim 3. Therefore, examiner rejects claim 17 limitations under the same rationale as claim 3.

As per claim 18, limitations of this claim are similar to claim 4. Therefore, examiner rejects claim 18 limitations under the same rationale as claim 4.

As per claim 19, limitations of this claim are similar to claim 5. Therefore, examiner rejects claim 19 limitations under the same rationale as claim 5.

As per claim 20, limitations of this claim are similar to claim 7. Therefore, examiner rejects claim 20 limitations under the same rationale as claim 7.

Response to Arguments
Applicant's arguments filed on August 24, 2022 have been fully considered but they are not persuasive.
Examiner’s response to applicant’s argument related to claims 1, 8 and 15. 
Applicant argues neither Indyk nor Yee teaches ‘receiving a user identifier for a user; retrieving a user embedding based on the user identifier, the user embedding created according to one or more user interests; identifying a set of document embeddings from a plurality of document embeddings based on the user embedding, each document embedding of the set of document embeddings determined to be within a first distance of the user embedding; generating a ranking for each document embedding of the set of document embeddings, wherein the ranking for each document embedding of the set of document embeddings is based on the user embedding’. Examiner respectfully disagrees with applicant’s argument. Examiner argues that Indyk teaches in paragraph 0062 of receiving a user identifier for a user as receive user profile and user file includes user’s name ‘user identifier’, a date of birth, an address among others, there are considered as user identifier); paragraph 0128-0129 of retrieving a user embedding based on the user identifier, the user embedding created according to one or more user interests as  extracting user query intent that includes characteristics. Examiner equates characteristics to embedding under BRI guidelines. Examiner combines the primary with Yee  that teaches user embedding; paragraph 0131 and Fig. 7 Element 711 teaches of identifying a set of document embeddings from a plurality of document embeddings based on the user embedding as extract content data store that are similar to characteristics of the user query based on the query intent), paragraph 0078 teaches the following limitation each document embedding of the set of document embeddings determined to be within a first distance of the user embedding as identifying the content data based on nearest neighbor methods, distance based methods, which is equated to first distance; paragraph 0078 teaches in paragraph 0078 of generating a ranking for each document embedding of the set of document embeddings, wherein the ranking for each document embedding of the set of document embeddings is based on the user embedding as highest relevant topics ‘set of documents’ for the content items by ranking, sorting and comparing the topic relevance scores). Secondary reference Yee teaches in Col 11 Lines 16-21 of limitation retrieving a user embedding based on the user identifier, the user embedding created according to one or more user interests as modeling ‘retrieved’ user interests using latent embedding. The motivation for combining the two references generating a model of user interests based on the plurality of topics. Examiner believes the applicant’s argument interprets the definition of “embedding” in a narrowly focused as examiner under BRI guidelines the Yee reference teaches of modeling user interests using latent embedding in Col 11 Lines 17-18, since the limitations appearing in the specification but not recited in the claim should not be read into the claim. 

MPEP 2106.II.C
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub US 20020078045 A1 disclose “File identification method in Internet, involves providing file search results which are ranked in accordance with user category, to user”
US Pub US 20050071328 A1 disclose “Personalization of web search”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159